1
                                                                         Honorable Thomas S. Zilly
2

3

4

5                                    United States District Court
                                    Western District of Washington
6                                            At Seattle
7
     Peajai Ely,
8
                                   Plaintiffs,             No. 18-cv-01690-TSZ
9
     vs.
10
     Holland America Line N.V., Hal Antillen               Joint Stipulation and Order
11   N.V., and Holland America Line Inc.,                  for CR 35 Exam
12                                 Defendants.
13

14                                               I. Stipulation

15
           The parties hereto as evidenced by the signatures of their undersigned counsel have

16
      stipulated that Defendants may conduct a CR 35 examination in the manner set forth

17
      below.

18          Dated this 29th day of October, 2019.           Dated this 29th day of October, 2019.

19          Webb Law Firm                                   Maltzman & Partners, P.A.
            Dba Seattle Maritime Attorneys
20

            S/GORDON WEBB                                   s/ Edgar R. Nield, per authority
21
            _______________________________                 _________________________________
22          Gordon C. Webb, WSBA # 22777                    Edgar R. Nield, WSBA #53297 & CASB
            225 106th Avenue NE                             #135018
23
     Joint Stipulation and Order                                                       WEBB LAW FIRM
24
     for Examination Under CR 35                                                 225 106TH AVENUE NE
     Page - 1                                                                    BELLEVUE, WA. 98004
25                                                                                    PH. 425-454-3800

26
             Bellevue, Washington 98004                      Physical Address: 506 2nd Avenue, # 1400
1
             Telephone 425.454.3800                                            Seattle, WA 98104
             Facsimile 425.307.6446                          Mailing Address: 679 Encinitas Blvd #201
2
             E-mail Gordon@webblawfirm.net                                     Encinitas, CA 92024
3            Attorney for Plaintiff                          Telephone:        760.942.9880
                                                             Facsimile:        760.942.9882
4                                                            E-mail:
                                                             jeffrey@maltzmanpartners.com
5                                                            E-mail:           edn@maltzmanpartners.com
                                                             Attorneys for Defendants
6

7                                                  II. Finding
8            After reviewing the case record to date and the basis for the order, this Court finds that

9    the stipulated order of the parties as set forth below should be GRANTED.

10
                                       III. Order for CR 35 Exam
11
             IT IS HEREBY ORDERED that
12
             1.     The Plaintiff Peajai Ely shall submit to a CR 35 examination by Dr. Lawrence
13
     C. Murphy on November 15, at 2:00 PM (check-in) at the offices of NW Physical Medicine,
14
     801 Pine Street, Suite 100 Seattle, WA 98101 (Telephone: 206-501-2106). The exam shall last
15
     no longer than 2 hours, including check-in. Any change to the date or time will be provided by
16
     Defendants to Plaintiff as soon as possible, but within 48 hours of Defendants' notification of
17
     same;
18
             2.     Plaintiff may have an independent observer present at the examination who may
19
     audio record the exam; however, any observer will not interfere with the examination.
20
     Defendants will not have a representative present at the exam;
21
             3.     Defendants' counsel shall keep the examiner’s report(s) confidential, except for
22
       purposes of defending this case; specifically, Defendant’s counsel shall not disclose the
23
      Joint Stipulation and Order                                                        WEBB LAW FIRM
24
      for Examination Under CR 35                                                  225 106TH AVENUE NE
      Page - 2                                                                     BELLEVUE, WA. 98004
25                                                                                      PH. 425-454-3800

26
1       report(s) to any other person or insurer other than counsel's client. At the end of the case,

2       Defendants' counsel shall destroy copies of all reports and related documents, including

3       Plaintiff’s medical records;

4           4.      The scope of the examination shall be limited to such matters as may be

5    necessary to evaluate the Plaintiff’s condition which is in controversy, to wit the nature and

6    extent of injuries suffered by Plaintiff in the cruise ship incident which is the subject of this

7    lawsuit;

8           5.      The examiner shall submit his entire written report to Defendants' counsel

9    within 20 days of completion of the exam. Counsel for Defendants shall send a copy of the

10   report to Plaintiff’s counsel within 10 days after receipt by Defense counsel;

11          6.      Should Dr. Murphy not show up for the exam without a good faith basis no

12   other exam will be allowed;

13          7.      The examiner shall do no invasive tests which pierce the skin; nor shall the

14   examiner conduct any x-rays or imaging studies;

15          8.      No psychological or psychiatric tests may be given;

16          9.      The examiner shall ask no questions regarding negligence or legal liability;

17   however, the examiner may inquire into the effect of the impact upon the Plaintiff’s body

18   leading to injury, and Plaintiff's medical history and treatment prior to the subject accident;

19          10.     The report of the examiner shall be detailed in writing and set forth separately

20                  a.      The examiners findings,

21                  b.      The results of all tests given,

22                  c.      The examiner’s diagnosis, and

23
      Joint Stipulation and Order                                                         WEBB LAW FIRM
24
      for Examination Under CR 35                                                   225 106TH AVENUE NE
      Page - 3                                                                      BELLEVUE, WA. 98004
25                                                                                       PH. 425-454-3800

26
1                    d.      The examiner’s conclusions, including all opinions on subjects requested

2       by Defense counsel.

3           11.      In the event of a trial of this matter, the examiner shall be limited to testifying as

4    to matters contained in his report disclosed to Plaintiff, and in rebuttal to medical testimony and

5    evidence presented at trial.
6
            12.      Defendants will cover Plaintiff's travel cost at the standard IRS medial mileage
7
     rate, and pay for any parking cost associated with attending the exam.
8
            DATED this 30th day of October, 2019.


                                                             A
9

10

11                                                           Thomas S. Zilly
                                                             United States District Judge
12
                 Presented By:
13
                 s/Gordon Webb
14
                 ______________________________
15
                 GORDON C. WEBB, WSBA # 22777
                 225 106th Avenue NE
16               Bellevue, WA 98004
                 Telephone: 425.454.3800
17               Fax: 425.307.6446
                 E-mail: gordon@webblawfirm.net
18               Attorneys for Plaintiff
19
             Approved by, Copy Received:
20
            S/Edgar R. Nield, PER AUTHORITY
21           _________________________________
            Edgar R. Nield, WSBA #53297 & CASB #135018
22          Jeffrey B. Maltzman,WSBA#52051 & CASB#131758
            Physical Address: 506 2nd Avenue, Suite 1400
23
      Joint Stipulation and Order                                                          WEBB LAW FIRM
24
      for Examination Under CR 35                                                    225 106TH AVENUE NE
      Page - 4                                                                       BELLEVUE, WA. 98004
25                                                                                        PH. 425-454-3800

26
                            Seattle, WA 98104
1
           Mailing Address: 679 Encinitas Blvd #201
2
                            Encinitas, CA 92024
           Telephone:       760.942.9880
3          Facsimile:       760.942.9882
           E-mail:          jeffrey@maltzmanpartners.com
4          E-mail:                 edn@maltzmanpartners.com
           Attorneys for Defendants
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Joint Stipulation and Order                                    WEBB LAW FIRM
24
     for Examination Under CR 35                              225 106TH AVENUE NE
     Page - 5                                                 BELLEVUE, WA. 98004
25                                                                 PH. 425-454-3800

26
